DAVIS, J.,
concurring:
(Filed Dec. 6, 2005)
I fully concur with the majority’s opinion in this case. I write separately to applaud the majority’s appreciation of the dedication to the protection of our communities demonstrated by the volunteer fire departments involved in this case as well as its recognition of the authority vested in the State Fire Commission to promulgate rales and regulations to govern the provision of fire services to the citizens of this State.
First, I commend the Weirton Heights Volunteer Fire Department, Inc., and the Weirton Volunteer Fire Department Company No. 1, Inc., and the devotion they have shown to the communities which, for 63 years and 75 years respectively, they have faithfully protected. Although the litigation underlying the instant appeal has been long, protracted, and undoubtedly quite costly, it is with great admiration that I recognize the lengths to which these volunteers have gone to safeguard their ability to serve others.
Moreover, I appreciate the efforts undertaken by the State Fire Commission since the filing of the instant proceeding to remedy the deficit that heretofore existed in its rules and regulations involving the dissolution of volunteer fire departments. While such authority has clearly been vested with the Commission, it is only with clear and definite guidelines for the exercise of such power that volunteer fire departments may be put on proper notice of the proposed withdrawal of their certification.
Because the majority correctly addressed and resolved the issues in this case, I respectfully concur with the opinion of the Court.